Spratley, J.,
dissenting.
I feel constrained to dissent from the majority opinion, not on account of the principles of law involved, but upon the application of those principles to the full evidence as I read it.
I am satisfied from the evidence, the surrounding circumstances, and the setting and background of the case, as set out in the record, that the appellants undertook to remove the property of Thomas J. Gray from the reach of his creditors with intent to hinder, delay and defraud those creditors. The halting, cloudy and uncertain testimony of the appellants, their admission of irregularities in their transactions, their unsatisfactory explanation of the loose manner of keeping their alleged mutual accounts, and the improbability of the reasons assigned for the transfer and ownership of the involved property to Mrs. Gray, all cumulatively tend to show that they did not act in good faith. In at least eleven specific, important instances, shown by the record and *66pointed out in the brief of the appellees, there are indicia of fraud which show a concerted scheme to defraud those creditors. In one instance, where the claim of Mrs. Gray is to a sum involving $2,500, a claim now supported by Gray, Gray admits that he formerly falsely claimed the sum and was allowed it as a credit to bolster and improve his estate and financial standing. Experience teaches us that both husband and wife, under the circumstances revealed in this case, were cognizant of the financial condition of the husband, and of his purpose to arrange his estate so that, in the event of his bankruptcy or pressure from his creditors, his assets could be claimed as the property of the wife.
The learned trial judge, a chancellor of long experience, who was in a better position to know the setting and background of the case as well as the parties, came to this conclusion. His conclusion is entitled to weight, although the evidence was taken by depositions. The presumption is that he was correct, and there is ample evidence to sustain him. The appellants have not carried the burden of proof in showing that he was in error. It appears to me to be another case where a husband has gone into voluntary bankruptcy and the wife has turned out to be the owner of all his assets, assets formerly had and used in the business of the husband and held out by him to his creditors as a portion of his own estate.
Hudgins, J., concurs in this dissent.